Citation Nr: 0532167	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  97-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1970 to 
November 1971.  According to his DD 214, he had no foreign 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO).  A February 1996 determination by the RO confirmed and 
continued a 30 percent disability evaluation for anxiety 
neurosis.   A rating determination dated in March 2001 denied 
the veteran entitlement to a TDIU.

When this case was previously before the Board in January 
1998 and June 2004, it was remanded to the RO for further 
development.  This having been completed, the case is again 
before the Board


FINDINGS OF FACT

1.  Neither the former criteria for psychiatric disabilities, 
in effect when the veteran filed this claim for an increased 
rating, nor the revised criteria, which became effective 
November 7, 1996, are more favorable to the veteran's claim.

2.  The evidence of record indicates that the veteran's 
anxiety disorder is productive of some hallucinatory symptoms 
and intermittent anxiety symptoms.

3.  The veteran also has a significant character disorder 
with profound sociopathic dimensions, including fluid 
identity, lack of definition, lack of clear understanding of 
the boundaries of appropriate interpersonal action, and lack 
of remorse of any kind for untruths consistently told to 
evaluators for the last 20 years.

4.  The veteran's condition is not productive of paranoid 
delusions, depressed mood, or suicidal or homicidal ideation, 
and he was noted to function surprisingly well, with some 
effective occupational functioning and independence.

5.  The veteran's anxiety disorder is not productive of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective or favorable work and 
social relationships; or psychoneurotic symptoms resulting in 
considerable industrial impairment or considerable impairment 
to an ability to establish or maintain effective or favorable 
relationships with people.

6.  The medical evidence shows that the veteran is not 
unemployable solely by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation for 
generalized anxiety disorder in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in June 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims of entitlement to 
an increased evaluation, as well as the types of evidence 
needed to sustain a claim of entitlement to individual 
unemployability due to service-connected disabilities.  The 
veteran was also informed of the types of evidence VA would 
assist him in obtaining, and was generally invited to submit 
information relevant to his appeal. 

By way of  February 1996 and March 2001 rating decisions, 
November 1996 and September 2003 Statements of the Case, and 
March 1997, September 2003, January and March 2004, and June 
2005 Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
decisions regarding his claims.  These documents, as well as 
the RO's VCAA and development letters sent to the veteran, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
only after the initial decisions in this case.  While the 
notice provided was not given prior to the first RO 
adjudication of the claims, the notice was provided by the RO 
prior to the June 2005 Supplemental Statement of the Case, 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, extensive post-service medical evidence and 
examination reports, multiple VA examination reports, 
documents related to the veteran's claim of disability 
benefits from the Social Security Administration, and 
statements submitted by the veteran and his representative in 
support of his claims.  The Board also notes that the 
veteran's claim has been previously remanded on two occasions 
for additional development and adjudication, and that the 
veteran has subsequently been provided additional VA 
examinations in connection with his claims.  In this case, 
the Board finds that the RO undertook reasonable development 
with respect to the veteran's claim and further development 
for additional records is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an evaluation in excess of 30 percent 
for
generalized anxiety disorder.

Here, the veteran contends that he should receive an 
evaluation in excess of 30 percent for his service-connected 
anxiety disorder. 

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the course of this appeal, effective November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  Where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In this case, the veteran's anxiety disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9400.  
Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability can be distinguished 
from any other diagnosed psychiatric disorders, e.g., major 
depression and alcohol dependence, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  

Under the former criteria for rating psychoneurotic 
disorders, a 10 percent rating was warranted when an anxiety 
reaction with depression was manifested by emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  

A 30 percent evaluation required that the anxiety disorder be 
productive of definite impairment of social and industrial 
adaptability.  The term "definite" was defined as 
"distinct, unambiguous, and moderately large in degree," 
representing a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 
Vet. App. 301 (1993).  

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, the Court held that these 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Here, the Board also notes that 38 C.F.R. § 4.16(c) (1996), 
which was repealed when the revised criteria for rating 
psychiatric disabilities became effective, provided that 
where the veteran's mental disorder was assigned a 70 percent 
evaluation, and that mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, 
regardless of whether the veteran had other compensable 
service-connected disabilities, the mental disorder must be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  See Johnson v. Brown, 7 Vet. App. at 97; 
see also Norris v. West, 12 Vet. App. 413, 418-19 (1999).

Finally, the Board notes that both the former and revised 
regulations state that if the diagnosis of a mental disorder 
is changed, VA shall determine whether the new diagnosis 
represents a progression of the prior diagnosis, correction 
of an error in the prior diagnosis, or development of a new 
and separate condition.  See 38 C.F.R. § 4.125(b), 4.128 
(2004, 1996).  

After a careful review of the record, the Board finds that 
the veteran's anxiety disorder does not warrant an evaluation 
in excess of 30 percent.  

In reaching this determination, the Board notes that the 
veteran has been seen regularly at VA facilities in 
connection with his disability.  He has been treated by a 
variety of providers, prescribed medication and been afforded 
hospitalizations.  His symptoms included depression, anxiety, 
nervousness, and irritability, although he was frequently 
described as calm, appropriate, and oriented, having no 
homicidal or suicidal thoughts and no delusions.  Further, 
the veteran's claims file contains numerous confusing and 
often contradictory conclusions regarding the his psychiatric 
condition.  On numerous occasions he reported a false history 
of Vietnam combat stressors and symptoms which were diagnosed 
as post traumatic stress disorder.  His preoccupation with 
obtaining an increase in his VA benefits was also noted many 
times.  As a result, in order to assist VA in evaluating the 
veteran, the veteran was afforded several VA examinations in 
connection with his claim. 

The veteran's first VA examinations in connection with his 
current claim occurred in September and December 1995.  The 
examiners reviewed the veteran's claims file and noted 
several hospitalizations in Puerto Rico for schizophrenia and 
psychosis not otherwise specified.  He was also noted to have 
been hospitalized in the Bronx VA Medical Center with a 
question raised of malingering.  In the September 1995 VA 
examination, the examiner diagnosed the veteran with PTSD 
based on combat experiences in Vietnam.  The December 1995 
examiner indicated that the veteran organized rapidly on low 
doses of anti-psychotic medication, which he found to be 
inconsistent with a schizophrenia disorder.  This examiner 
also recorded the veteran's complaints of waking at night and 
of hearing voices, particularly Vietnamese voices, which the 
examiner stated was consistent with PTSD.  The December 1995 
examiner, however, noted that the veteran's Form DD-214 was 
not in the veteran's folder, which was noted to be odd, and 
was therefore not reviewed in connection with the 
examination.  The veteran claimed to be in a "special 
force" in Vietnam, but was vague and could offer no 
specifics regarding any combat history.  The December 1995 
examiner diagnosed the veteran with psychosis not otherwise 
specified; rule out PTSD.  The veteran was noted to have few 
social supports, but was receiving outpatient care at the 
Bronx VA Medical Center.  He was given a GAF score of 50.  

In June 2001, the veteran was again afforded a VA examination 
in connection with his claim.  The examiner stated that he 
reviewed the veteran's claims file in connection with the 
claim and noted that the veteran's medical history was 
complicated.  This examiner noted the veteran's multiple 
hospitalizations and multiple assessments.  In the examiner's 
words, "obviously, the veteran has presented a diagnostic 
dilemma for three decades at least."  He then discussed the 
veteran's psychiatric history, including various diagnoses of 
schizophrenia, PTSD, depression and anxiety.  He noted that 
previous diagnoses of schizophrenia have been cast in doubt 
and that the veteran never served in Vietnam, excluding a 
diagnosis of PTSD based on his purported experiences there.  
The examiner even noted that "the fate of the veteran's 
service-connected anxiety neurosis is yet to be clearly 
documented, as is the degree of disability that might be have 
resulted from this 'anxiety neurosis.'"  The examiner also 
noted that "this veteran has a propensity for blurring the 
truth that is so deeply ingrained that eliciting a coherent 
history from him with respect to his symptoms or his life is, 
to this examiner's mind, highly unlikely, and whatever 
history may be obtained is likely to be profoundly 
unreliable."  The examiner then reviewed the veteran's 
medical history, including all of the various contradictory 
symptoms reported by the veteran and diagnoses given at 
various times.  

Upon examination, the veteran was noted to be friendly, but 
obtuse with a fixed broad smile that was not appropriate to 
content.  The examiner indicated that he spoke very poor 
English for a man who had been in America for 30 years.  He 
wore a Vietnam special forces cap and identified himself as a 
Vietnam Veteran.  He denied suicidality, but stated that he 
heard "voices" at night and had bad dreams and poor sleep.  
The examiner noted that he tried to clarify the veteran's 
history and found that the veteran was entirely unclear about 
his own history, forgetting hospitalizations, forgetting many 
aspects of his life, or at least not being able to focus on 
them when asked.  After the examination, the veteran was 
diagnosed with psychosis, NOS, with anxiety symptoms, 
intermittent and severe borderline personality disorder with 
pervasive anxiety, unclear thinking, and sociopathic 
features, to include pretending to have served in Vietnam.  
He was assigned a GAF score of 48.  The examiner concluded 
that that there is no evidence from his clinical records that 
his symptoms have fundamentally changed in nature from their 
initial presentation.  He opined that they are a continuation 
of the single disturbance noted by his receipt of a service-
connected disability.

Finally, the veteran was afforded an additional VA 
examination in August 2003.  The examiner stated that an 
extensive evaluation was conducted in an effort to establish 
a diagnosis consistent with the veteran's clinical records 
and prior VA examinations, and also to establish a current 
level of function.  The examiner then reviewed and summarized 
the veteran's medical history.  The examiner noted that the 
veteran was variously diagnosed over the years in and out of 
treatment in Puerto Rico and was also seen at one phase of 
his treatment to be a manipulative and dishonest client.  The 
examiner also noted that there are records from Puerto Rico 
that reflect the discouragement of his treatment team that 
the veteran indeed suffered from any of the symptoms that he 
claimed for himself.  The veteran's history of claiming to be 
a Vietnam Veteran was reiterated, and the examiner indicated 
that the veteran's most recent treatment records also 
reflected a confused diagnostic picture of the veteran, with 
diagnoses of rule out schizoaffective disorder, rule out 
chronic paranoid chronic schizophrenia, and rule out 
schizoaffective disorders with paranoid ideation and negative 
symptoms, cognitive deficits and occasional auditory 
hallucinations.  With respect to the veteran's functional 
abilities, the veteran was noted to been able to function 
surprisingly well.  These abilities were noted to be almost 
incongruent with the severity of the symptoms that he 
claimed.  In this regard, the examiner found that the veteran 
had been working as a street vendor with some success for 
many years and continued to do so intermittently at the time 
of the examination. 

In interviewing the veteran, the examiner noted that for the 
first time the veteran acknowledged the lie of his history of 
service in Vietnam.  He stated that he was seeking increased 
service-connected benefits.  He stated that for two decades 
he studied and impersonated a Vietnam combat veteran, also 
wearing a Vietnam Veteran army cap to this and other VA 
examinations.  The examiner noted that it was clear that in 
every clinical interaction that the veteran has had with his 
physicians at VA, the subject of service-connected benefits 
has been most tellingly on his mind.  The examiner noted that 
the veteran's fluid identity, lack of definition, lack of 
clear understanding of the boundaries of appropriate 
interpersonal action, his lack of remorse of any kind for his 
bold-faced untruths that he has treated his evaluators to for 
the last 20 years, were all consistent with a severe 
character disorder with profound sociopathic dimensions.  And 
the examiner went on to state that "whether he be described 
as schizophrenic or as a profoundly character disordered 
patient with intermittent psychotic and anxiety symptoms, is 
relatively unimportant; both diagnoses could be an outgrowth 
of and a continuation of his service-connected diagnosis of 
anxiety disorder."  With respect to the veteran's functional 
ability, it was again noted that the veteran is able to vend 
on the street part time and is aided in so doing by being 
appropriately medicated and seemingly adherent to medication 
and treatment recommendations.  Upon examination, the veteran 
was found to be in a good mood.  He described nocturnal 
hallucinatory symptoms, which the examiner stated were 
believable based on the veteran's history and the observation 
that the symptoms are aided by medication.  The examiner 
found no structured paranoid delusional material, and the 
veteran denied depressed mood, or suicidal or homicidal 
ideation.  He was diagnosed with psychotic disorder, nos, 
with intermittent anxiety symptoms, and was given a GAF score 
of 55.  The examiner also noted that the veteran had been 
awarded a GAF score of 60 on several occasions over the past 
few years, and noted that he is clearly doing better than he 
was when awarded a GAF of 48 in 2001.  In addition, the 
examiner commented on the veteran's functional ability, 
noting that while the veteran is not a high functioning 
individual, he has some effective occupational functioning 
and independence, as the veteran has demonstrated over the 
past few years.  

In September 2003, V.H., M.D., a private psychiatrist, 
completed a checklist for the veteran's service 
representative, on which an affirmative response was made to 
every question pertaining to each level of the "old" 
diagnostic criteria for evaluating psychiatric disorders.  
However, no specific findings were recorded.  

With respect to the GAF scores noted in the VA examinations 
of the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 indicates symptoms, 
if present, that are transient and expectable reactions to 
psychological stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  And a GAF score of 81 to 90 
indicates absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under either the former 
or revised Diagnostic Code 9400 has not been shown.  The 
evidence of record indicates that the veteran suffers from a 
psychiatric condition that is productive of some 
hallucinatory symptoms, anxiety and irritability.  There is, 
however, no evidence of structured paranoid delusional 
material, and the veteran denied depressed mood, or suicidal 
or homicidal ideation. And the veteran was noted to been able 
to function surprisingly well.  In this regard, the examiner 
found that the veteran had been working as a street vendor 
with some success for many years and continued to do so 
intermittently at the time of the examination.  As the August 
2003 examiner stated, while the veteran is not a high 
functioning individual, he has some effective occupational 
functioning and independence.  Also present is a significant 
character disorder with profound sociopathic dimensions, 
including fluid identity, lack of definition, lack of clear 
understanding of the boundaries of appropriate interpersonal 
action, and his lack of remorse of any kind for untruths 
consistently told to evaluators for the last 20 years.  In 
this regard, it is noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A 50 percent evaluation is not warranted for the veteran's 
anxiety disorder.  The veteran's condition did not evidence 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  In addition, the 
Board does not find that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
has been considerably impaired, nor have the veteran's 
symptoms resulted in considerable industrial impairment.  In 
this regard, the Board notes that more than one examiner 
found that the veteran was a poor historian with respect to 
his medical history and symptoms and that the veteran was 
found to have falsified a significant portion of his symptoms 
concerning his purported PTSD experiences, as well as other 
symptoms, in order to heighten the chance of obtaining 
greater VA disability benefits.  This mitigates against the 
veteran's credibility and therefore also mitigates against 
giving the veteran full credit to the more dysfunctional 
symptoms described in his evaluations.  

Based on the foregoing, the Board finds that the veteran's 
service-connected psychiatric condition does not warrant an 
evaluation in excess of 30 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the veteran's service-connected disabilities consist of 
an anxiety disorder rated as 30 percent disabling and 
inactive pulmonary tuberculosis, rated at a noncompensable 
level.  The veteran, therefore, has neither sufficient 
service-connected disabilities for a combined rating of 70 
percent, nor a single disability rated as 60 percent.  The 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are therefore not met in this case.

The Board notes, however, that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connection disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as is this case 
here, an extra-schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b), see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  In this case, there is evidence that 
the veteran worked as a truck driver, until he had a motor 
vehicle accident, but when he last stopped working in this 
field is unknown, as he has reported many different dates.  
He has been afforded Social Security disability benefits, 
since at least 1990, based primarily on his VA medical 
records, for schizophrenia with depressive features, paranoid 
personality disorder, and his alleged "PTSD."

For a veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. § 4.1, 4.15 (2005).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.   In a recent 
decision, the Court held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Upon review of the evidence in this case, it is the Board's 
opinion that the veteran's claim should not be submitted to 
the Director of Compensation and Pension for a determination 
of whether an extra-schedular rating is warranted.  In this 
regard, the Board notes that the August 2003 VA examiner 
indicated that the veteran was able to function surprisingly 
well.  In this regard, the examiner found that the veteran 
had been working as a street vendor with some success for 
many years and continued to do so intermittently at the time 
of the examination.  As the examiner stated, while the 
veteran is not a high functioning individual, he has some 
effective occupational functioning and independence.  

Based on the foregoing, it is the Board's determination that 
plausible evidence does not exist that the veteran is unable 
to secure and follow a substantially gainful occupation, and 
as such the veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b).  Therefore, submission of the 
veteran's claim for consideration on an extra-schedular basis 
is not in order.  



ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


